                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

CARLOS LINDSEY,

        Plaintiff,	                                     JUDGMENT IN A CIVIL CASE

   V.	                                                       Case No. 16 ,-743-jdp

LAVERN WALLACE,

        Defendant.


      This action came before the court and a jury for consideration with District Judge
James D. Peterson presiding. The issues have been tried and the jury has rendered its verdict.


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendant Lavern Wallace dismissing this case.



Approved as to form this	Pday of October, 2018.

                     "Firt
J ameL Peterson
District Judge

                                                                        _ 3 - 2--og
Peter         a   terk of Com	eter—j 	                           Date
